     RECEIVED
           Case 3:21-cv-00071-DB                    Document 33 Filed 06/24/21 Page 1 of 33
        June 10, 2021
  CLERK, U.S. DISTRICT COURT
  WESTERN DISTRICT OF TEXAS

            M. Trujillo
BY:_______________________________
                                       UNITED STATES DISTRICT COURT
                        DEPUTY
                                         WESTERN DISTRICT OF TEXAS
                                                 El PASO DIVISION
            __________________________________________
                                                            §
            BRANDON CALLIER,                                §
                                                            §
                                         Plaintiff,         §
                                                            §
                           v.                               §
                                                            §
            NATIONAL UNITED GROUP, LLC, a Texas §
            Limited Liability Company, CENTENE              §
            CORPORATION, d/b/a AM BETTER, a                 §
            Delaware Corporation, MULBERRY                  §
            MANAGEMENT CORPORATION, d/b/a                   §
            OSCAR MANAGEMENT CORPORATION, a §                     Case # 3:21-CV-00071-DB
            Delaware Corporation, CR INSURANCE GROUP§
            LLC, a Florida Limited Liability Company,       §
            HEALTH ONE CORP, a Florida Corporation,         §
            SUSAN CARRASCO, ALEXA ASSURANCE §
            CORP, a Florida Corporation, ABIGAIL VELEZ, §
            RICARDO MOREIRA, MARIA ALLEN                    §
            CARDONA, ALLEN INSURANCE SERVICES, §
            INC, a Florida corporation, CARLOS              §
            RODRIGUEZ, LPV SERVICES, INC., LIZA             §
            POLANCO and JOHN DOES 1-4                       §
                                                            §
                                                            §
                                         Defendants.        §
            __________________________________________§


                                     PLAINTIFF’S FIRST AMENDED COMPLAINT

                     NOW COMES PLAINTIFF BRANDON CALLIER with his First Amended Complaint

            herein and alleges and states as follows:

                                                        PARTIES
                 1. Plaintiff BRANDON CALLIER (“Callier”) is a natural person and resident of El Paso,

                     Texas, resident of the Western District of Texas, and was in El Paso County, Texas for all

                     calls in this case.


                                                             1
     Case 3:21-cv-00071-DB Document 33 Filed 06/24/21 Page 2 of 33




2. Defendant NATIONAL UNITED GROUP LLC (“National”) is a Limited Liability

   Company organized and existing under the laws of Texas and can be served via

   registered agent Maria Rosario, 1918 Kempwood Loop, Round Rock, Texas 78665.

3. Defendant CENTENE CORPORATION doing business as AM BETTER HEALTH

   INSURANCE (“AM Better”) is a corporation organized and existing under the laws of

   Delaware and can be served via registered agent CT Corporation System, 1999 Bryan ST,

   Suite 900, Dallas, Texas 75201.

4. Defendant MULBUERRY MANAGEMENT CORPORATION d/b/a OSCAR

   MANAGEMENT CORPORATION (“Oscar”) is a corporation organized and existing

   under the laws of Delaware and can be served via registered agent CT Corporation

   System, 1999 Bryan ST, STE 900, Dallas, Texas 75201.

5. Defendant CR INSURANCE GROUP (“CR Group”) is a Limited Liability Company

   organized and existing under the laws of Florida and can be served via registered agent

   Carlos Rodriguez, 1771 Lee Janzen Drive, Kissimmee, Florida 34744.

6. Defendant HEALTH ONE CORP (“Health One”) is a corporation organized and existing

   under the laws of Florida and can be served via registered agent Tax Bureau Service

   Corp, 1835 NW 112th Ave, STE 164, Miami, Florida, 33172.

7. Defendant SUSAN CARRASCO (“Carrasco”) is a natural person, resident of Florida,

   CEO, owner and founder of Health One Corp, and can be served at 2500 NW 79th Ave,

   STE 208, Doral, Florida, 33122.

8. Defendant ALEXA ASSURANCE CORP (“Alexa”) is a corporation organized and

   existing under the laws of Florida and can be served via registered agent Ricardo

   Moreira, 16900 N Bay Rd. Apt 602, Sunny Isles Beach, Florida, 33160.



                                           2
      Case 3:21-cv-00071-DB Document 33 Filed 06/24/21 Page 3 of 33




9. Defendant ABIGAIL VELEZ (“Velez”) is a natural person, resident of Florida, CEO of

   Defendant Alexa and can be served at 16900 N Bay Rd. Apt 602, Sunny Isles Beach,

   Florida 33160.

10. Defendant RICARDO MOREIRA (“Moreira”) is a natural person, resident of Florida,

   President of Defendant Alex and can be served at 16900 N Bay Rd. Apt 602 Sunny Isles

   Beach, Florida, 33160.

11. Defendant MARIA ALLEN CARDONA (“Cardona”) is a natural person, resident of

   Florida, and President of Allen Insurance Services, Inc. and can be served at 6514 SW

   132nd Court Circle, Miami, Florida 33183

12. Defendant ALLEN INSURANCE SERVICS, INC (“Allen”) is a corporation organized

   and existing under the laws of Florida and can be served via registered agent Maria Allen

   Cardona at 6514 SW 132nd Court Circle, Miami, Florida 33183.

13. Defendant CARLOS RODRIGUEZ (“Rodriguez”) is a natural person, resident of

   Florida, Chief Executive Officer of CR Insurance Group, and can be served at 1771 Lee

   Janzen Drive, Kissimmee, Florida 34744.

14. Defendant LPV SERVICES, INC. (“LPV”) is a corporation organized and existing under

   the laws of Florida and can be served via registered agent Liza Polanco at 16376 SW 44

   Way, Miami, Florida, 33185.

15. Defendant LIZA POLANCO (“Polanco”) is a natural person, resident of Florida, CEO of

   LPV Services, Inc. and can be served at 16376 SW 44 Way, Miami, Florida 33185.

                              JURISDICTION AND VENUE

16. This Court has subject matter jurisdiction under 28 U.S.C. § 1331, because the case arises

   under the Telephone Consumer Protection Act, 47 U.S.C. § 227. This Court has

                                            3
      Case 3:21-cv-00071-DB Document 33 Filed 06/24/21 Page 4 of 33




   supplemental subject matter jurisdiction over Plaintiff’s claims arising under Texas

   Business and Commerce Code 305.053 and 302.101 because that claim arises from the

   same nucleus of operative fact, i.e., Defendants’ telemarketing robocalls to Plaintiff; adds

   little complexity to the case; and doesn’t seek money damages, so it is unlikely to

   predominate over the TCPA claims.

17. This Court has general personal jurisdiction over the defendant because they have

   repeatedly placed calls to Texas residents, and derive revenue from Texas residents, and

   they sell goods and services to Texas residents, including the Plaintiff, and because the

   lead Defendant is a Texas Limited Liability Company existing in the Western District of

   Texas.

18. Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1)(2) because a

   substantial part of the events giving rise to the claims—the calls and sale of goods and

   services directed at Texas residents, including the Plaintiff—occurred in this District and

   because the Plaintiff resides in this District. Residing in the Western District of Texas

   when he received a substantial if not every single call from the Defendants that are the

   subject matter of this lawsuit.

19. This Court has venue over the defendants because the calls at issue were sent by or on

   behalf of the above-named Defendants to the Plaintiff, a Texas resident. The lead

   Defendant is a Texas Limited Liability Company organized and existing in the Western

   District of Texas.

                THE TELEPHONE CONSUMER PROTECTION ACT
                         ACT OF 1991, 47 U.S.C. § 227

20. In 1991, Congress enacted the TCPA to restrict the use of sophisticated telemarketing

   equipment that could target millions of consumers en masse. Congress found that these

                                            4
          Case 3:21-cv-00071-DB Document 33 Filed 06/24/21 Page 5 of 33




       calls were not only a nuisance and an invasion of privacy to consumers specifically but

       were also a threat to interstate commerce generally. See S. Rep. No. 102-178, at 2-3

       (1991), as reprinted in 1991 U.S.C.C.A.N. 1968, 1969-71.

    21. The TCPA makes it unlawful “to make any call (other than a call made for emergency

       purposes or made with the prior express consent of the called party) using an automatic

       telephone dialing system or an artificial or prerecorded voice … to any telephone number

       assigned to a … cellular telephone service.” 47 U.S.C. § 227(b)(1)(A)(iii).

    22. The TCPA makes it unlawful “to initiate any telephone call to any residential telephone

       line using an artificial or prerecorded voice to deliver a message without the prior express

       consent of the called party, unless the call is initiated for emergency purposes, is made

       solely pursuant to the collection of a debt owed to or guaranteed by the United States, or

       is exempted by rule or order” of the Federal Communication Commission (“FCC”). 47

       U.S.C. § 227(b)(1)(B).

    23. The TCPA provides a private cause of action to persons who receive calls in violation of

       § 227(b). 47 U.S.C. § 227(b)(3).

    24. Separately, the TCPA bans making telemarketing calls without a do-not-call policy

       available upon demand. 47 U.S.C. § 227(c); 47 C.F.R. § 64.1200(d)(1). 1

    25. The TCPA provides a private cause of action to persons who receive calls in violation of

       § 227(c) or a regulation promulgated thereunder. 47 U.S.C. § 227(c)(5).

    26. Courts have ruled cellular phones used for residential purposes are residential phone lines

       with protection under 47 U.S.C. § 227(c) and 47 C.F.R. § 64.1200(d)(1). Strange v. ABC




1
  See Code of Federal Regulations, Title 47, Parts 40 to 60, at 425 (2017)
(codifying a June 26, 2003 FCC order).
                                                 5
      Case 3:21-cv-00071-DB Document 33 Filed 06/24/21 Page 6 of 33




   Co., CIVIL ACTION NO. 19-1361 (W.D. La. Mar. 1, 2021), Stevens-Bratton v.

   TruGreen, Inc., 437 F. Supp. 3d 648, 655 (W.D. Tenn. Feb. 4, 2020).

27. According to findings of the FCC, the agency vested by Congress with authority to issue

   regulations implementing the TCPA, automated or prerecorded telephone calls are a

   greater nuisance and invasion of privacy than live solicitation calls and can be costly and

   inconvenient.

28. The FCC also recognizes that “wireless customers are charged for incoming calls

   whether they pay in advance or after the minutes are used.” In re Rules and Regulations

   Implementing the Tel. Consumer Prot. Act of 1991, 18 FCC Rcd. 14014, 14115 ¶ 165

   (2003).

29. The FCC requires “prior express written consent” for all autodialed or prerecorded

   telemarketing robocalls to wireless numbers and residential lines. In particular:[A]

   consumer’s written consent to receive telemarketing robocalls must be signed and be

   sufficient to show that the consumer: (1) received clear and conspicuous disclosure of

   the consequences of providing the requested consent, i.e., that the consumer will receive

   future calls that deliver prerecorded messages by or on behalf of a specific seller; and (2)

   having received this information, agrees unambiguously to receive such calls at a

   telephone number the consumer designates. In addition, the written agreement must be

   obtained without requiring, directly or indirectly, that the agreement be executed as a

   condition of purchasing any good or service.

30. In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991,

   27 FCC Rcd. 1830, 1844 ¶ 33 (2012) (footnote and internal quotation marks omitted).

   FCC regulations “generally establish that the party on whose behalf a solicitation is made



                                             6
      Case 3:21-cv-00071-DB Document 33 Filed 06/24/21 Page 7 of 33




   bears ultimate responsibility for any violations.” In the Matter of Rules and Regulations

   Implementing the Tel. Consumer Prot. Act of 1991, 10 FCC Rcd. 12391, 12397 ¶ 13

   (1995).

31. The FCC confirmed this principle in 2013, when it explained that “a seller … may be

   held vicariously liable under federal common law principles of agency for violations of

   either section 227(b) or section 227(c) that are committed by third-party telemarketers.”

   In the Matter of the Joint Petition Filed by Dish Network, LLC, 28 FCC Rcd. 6574, 6574

   ¶ 1 (2013).

32. Under the TCPA, a text message is a call. Satterfield v. Simon & Schuster, Inc., 569 F.3d

   946, 951 – 52 (9th Cir. 2009).

33. A corporate officer involved in the telemarketing at issue may be personally liable under

   the TCPA. E.g., Jackson Five Star Catering, Inc. v. Beason, Case No. 10-10010, 2013

   U.S. Dist. LEXIS 159985, at *10 (E.D. Mich. Nov. 8, 2013) (“[M]any courts have held

   that corporate actors can be individually liable for violating the TCPA where they had

   direct, personal participation in or personally authorized the conduct found to have

   violated the statute.” (internal quotation marks omitted)); Maryland v. Universal

   Elections, 787 F. Supp. 2d 408, 415 – 16 (D. Md. 2011) (“If an individual acting on

   behalf of a corporation could avoid individual liability, the TCPA would lose much of its

   force.”).

               THE TEXAS BUSINESS AND COMMERCE CODE § 305.053

34. The Texas Business and Commerce code has an analogous portion that is related to the

   TCPA and was violated in this case.

35. The Texas Business and Commerce code makes it illegal to call a mobile telephone for



                                            7
      Case 3:21-cv-00071-DB Document 33 Filed 06/24/21 Page 8 of 33




   the purposes of solicitation if the caller knows, or should know, the number called is a

   mobile telephone number.

36. The Plaintiff may seek damages under this Texas law for violation of 47 U.S.C. 227 or

   subchapter A and seek $500 in statutory damages of $1500 for willful or knowing

   damages.

           THE TEXAS BUSINESS AND COMMERCE CODE § 302.101

37. Under the Texas Business and Commerce Code a seller may not make a telephone

   solicitation from a location in this state or to a purchaser located in this state unless the

   seller holds a registration certificate for the business location from which the telephone

   solicitation is made. Tex Bus. & Commerce Code § 302.101(a).

38. A person makes a telephone solicitation if the person effects or attempts to effect a

   telephone solicitation, including a solicitation initiated by an automatic dialing machine

   or a recorded message device. Tex. Bus. & Commerce Code § 302.002.

39. The Plaintiff may seek damages under Texas law for violations of § 302.101 of up to

   $5000 per violation, reasonable costs of prosecuting the action, court costs, investigation

   costs, deposition expenses, witness fees, and attorney fees.

                                FACTUAL ALLEGATIONS

40. All of the automated calls in question contained the same prerecorded voice message in

   Spanish.

41. On or about July 21, 2020, Plaintiff Callier received the first of at least 204 automated

   phone calls with prerecorded voice messages and 74 direct sales calls to his cell phone

   ending in 4374.




                                              8
      Case 3:21-cv-00071-DB Document 33 Filed 06/24/21 Page 9 of 33




42. Each and every automated call with prerecorded voice messages used spoofed caller ID

   numbers with Texas Area Codes.

43. Some of the direct sales calls used spoofed caller ID numbers while other used real

   numbers that allowed Plaintiff to call back and gather information after filing the original

   complaint.

44. Plaintiff answered the calls and heard an artificial or prerecorded voice message in

   Spanish.

45. Plaintiff does not speak Spanish and hung up the phone each time until the calls reached

   more than 20 in number and became too irritating to continue to ignore.

46. On the 24th call dated September 21, 2020, Plaintiff was in the presence of a Spanish

   speaker, Ms. Nubia Herrera, when the automated prerecorded Spanish message call came

   in using the spoofed caller ID number 806-703-2517.

47. Plaintiff “pressed one” and was transferred to a live representative and Plaintiff asked

   Ms. Herrera to translate so he could ascertain who was making the calls.

48. Ms. Herrera was told by the representative the calls were being made to solicit health

   insurance policies of AM Better.

49. On September 28, 2020, Plaintiff received the 34th automated pre-recorded Spanish voice

   call from the Defendants while in the presence of Ms. Herrera. Ms. Herrera again

   translated for Plaintiff and was told the call was to solicit AM Better insurance policies.

50. The September 28, 2020, call used the spoofed caller ID number 281-972-2495.

51. On October 15, 2020, Plaintiff received the 41st automated pre-recorded Spanish voice

   call from the Defendants while in the presence of Ms. Herrera. Plaintiff again handed the




                                             9
     Case 3:21-cv-00071-DB Document 33 Filed 06/24/21 Page 10 of 33




   phone to Ms. Herrera who was once again told by the representative the calls were to

   solicit AM Better health insurance policies.

52. The October 15, 2020, call used the spoofed caller ID number 915-440-8226.

53. On October 23, 2020, Plaintiff received the 47th call from the Defendants while in the

   presence of Spanish Speaker Ms. Julia Cruz.

54. Plaintiff was frustrated and asked Ms. Cruz to translate so he could purchase a health

   insurance policy from the Defendants in order to get concrete proof of the origin of the

   calls in an attempt to get the harassing calls to stop.

55. Ms. Cruz translated for the Plaintiff and during the call Plaintiff was informed the health

   insurance was through AM Better.

56. During the October 23, 2020, call Plaintiff was asked to provide a bank account for the

   Defendants to draft the monthly premiums.

57. Plaintiff provided the bank account information and on October 27, 2020, AM Better

   Health Insurance debited Plaintiff’s bank account in the amount of $32.71.

58. The call dated October 23, 2020, used spoofed caller ID 903-362-5052.

59. On November 3, 2020, Plaintiff received a bill from AM Better. The bill contained the

   Plaintiff’s balance, Insurance policy number and Member ID.

60. Plaintiff has continued to receive unsolicited automated calls in Spanish from the

   defendants despite having already purchased an insurance policy from Defendants.

61. On November 5, 2020, at 10:42 AM Plaintiff was in the presence of Ms. Herrera when

   the automated prerecorded Spanish message call using spoofed caller ID 915-617-2720

   was received.




                                             10
     Case 3:21-cv-00071-DB Document 33 Filed 06/24/21 Page 11 of 33




62. Plaintiff pressed “one” and was transferred to a live representative and asked Ms. Herrera

   to translate so he could ascertain who was making the call.

63. Ms. Herrera needed health insurance and was solicited and purchased a health insurance

   policy from Oscar Insurance.

64. On November 23, 2020, Herrera received a welcome letter from Oscar Insurance dated

   November 17, 2020. The policy number was OSC79896680-01.

65. On November 24, 2020, Defendant Centene’s counsel responded via email to a demand

   letter regarding the continued harassing robocalls.

66. As of November 24, 2020, Defendant Centene was aware the phone calls were harassing,

   unwanted, and unauthorized.

67. Defendant Centene was the only entity aware of the origin of the calls or the ability to

   determine the origin of the calls.

68. On December 15, 2020, Plaintiff received another pre-recorded phone call in Spanish.

69. Plaintiff was in the presence of Spanish speaker Barbara Rios. Plaintiff asked Ms. Rios

   to speak to the representative for him because he does not speak Spanish.

70. Ms. Rios translated for Plaintiff and was told by the representative the phone call was to

   solicit health insurance through Oscar Insurance.

71. The December 15, 2020, call used spoofed caller ID number 210-577-5511.

72. During the call the telemarketer informed Ms. Rios she would be hanging up and “calling

   back from a different number so you can talk to an agent.”

73. The agent hung the phone up and then Plaintiff immediately received a follow-up phone

   call from phone number 786-650-1617 and was solicited health insurance through

   Defendant Oscar.



                                            11
     Case 3:21-cv-00071-DB Document 33 Filed 06/24/21 Page 12 of 33




74. Phone number 786-650-1617 belongs to Defendant National.

75. On January 14, 2021, Plaintiff received yet another automated phone call with a pre-

   recorded artificial voice in Spanish soliciting health insurance.

76. Plaintiff was in the presence of Spanish speaker Zuzseth Ramirez and asked her to

   translate in order to ascertain who was behind the calls.

77. Ms. Ramirez enrolled in a health insurance policy issued by Oscar Insurance while on the

   phone call.

78. On or about February 2, 2021, Centene identified CR Insurance Group LLC as one of the

   brokers responsible for the phone calls.

79. In February 2021 Ms. Ramirez receive a health insurance policy with Member ID

   OSC79737300-01 from Oscar Insurance.

80. On February 25, 202, Plaintiff called the National Health Insurance Marketplace and was

   told the agent who sold his AM Better health insurance policy was Liza Polanco with a

   National Producer number of 18578769.

81. Defendant Cardona sold the policy purchased by Ms. Ramirez. Cardona is an agent of

   Defendant Health One Corp and owns Defendant Allen Insurance Services, Inc.

82. Cardona sells health insurance for both Health One Corp and Allen Insurance Services,

   Inc.

83. Defendant Moreira called Plaintiff from his cell phone number 786-229-3524 on

   February 26, 202, soliciting Plaintiff for health insurance.

84. Defendant Moreira sent Plaintiff two text messages from his cell phone number 786-229-

   3524 on February 26, 2021, soliciting Plaintiff health insurance.

85. Defendant Moreira sales and markets insurance products on behalf of Defendant Alexa.



                                              12
     Case 3:21-cv-00071-DB Document 33 Filed 06/24/21 Page 13 of 33




86. Defendants Health One Corp, Susan Carrasco, Alexa Assurance Group, Abigail Velez,

   Ricardo Moreira, Maria Allen Cardona, Allen Insurance Services, Inc. Carlos Rodriguez,

   LPV Services, Inc. and Liza Polanco all accept and/or refer, and/or generate insurance

   leads through prerecorded messages for compensation.

87. Defendant Carrasco controls and dominates Health One Corp and entered into a contract

   or agreement, the terms of which included payments and compensation to the

   telemarketers that called Plaintiff.

88. Defendants Velez and Moreira control and dominate Alex Assurance Corp and entered

   into a contract or agreement, the terms of which included payments and compensation to

   the telemarketers that called Plaintiff.

89. Defendant Cardona controls and dominates Allen Insurance Services, Inc. and entered

   into a contract or agreement, the terms of which included payments and compensation to

   the telemarketers that called Plaintiff.

90. Defendant Rodriguez controls and dominates CR Insurance Group and entered into a

   contract or agreement, the terms of which included payments and compensation to the

   telemarketers that called Plaintiff.

91. Defendant Polanco controls and dominates LPV Services, Inc. and entered into a contact

   or agreement, the terms of which included payments and compensation to the

   telemarketers that called Plaintiff.

92. The total calls with prerecorded messages total at least 204 in number.

93. All of the automated prerecorded calls used spoofed caller IDs with Texas area codes to

   trick the Plaintiff into thinking these were local phone calls originating from Texas.




                                              13
       Case 3:21-cv-00071-DB Document 33 Filed 06/24/21 Page 14 of 33




94. Some of the automated prerecorded calls were received on Plaintiff’s cellular phone

   displaying “Private Number” in order to trick the Plaintiff into answering the phone call.

95. Plaintiff received at least 133 robocalls from November 25, 2020, to March 13, 2021,

   after Defendant Centene was alerted via Plaintiff’s counsel that the calls were harassing

   and unwanted.

96. Defendants did nothing to stop the harassing phone calls despite being alerted via written

   demand to cease the phone calls.

97. Defendant Centene ratified and approved the actions of the telemarketers when it did

   nothing to stop the automated calls selling Defendant Centene’s products.

98. Each time the Plaintiff answered the phone calls he “pressed one” in order to be

   connected to a live representative.

99. Each and every pre-recorded message and/or artificial voice was in Spanish.

100.       Plaintiff asked each and every live representative if they spoke English.

101.       Each and every live representative informed the Plaintiff they did not speak

   English and immediately hung the phone up on the Plaintiff.

102.       Defendant Centene’s counsel was aware Plaintiff did not consent to the robocalls.

103.       Defendants participated in, facilitated, directed, authorized, knew of, or willfully

   ignored the misleading sales practices and unlawful robocalling, while knowing facts that

   required a reasonable person to investigate further, and approved, and ratified the conduct

   of their employees, agents, and co-conspirators to engage in the unlawful sales practices

   and unlawful robocalling.

104.       Defendants have knowledge of and have adopted and maintained TCPA violations

   as a sales strategy.



                                            14
         Case 3:21-cv-00071-DB Document 33 Filed 06/24/21 Page 15 of 33




  105.         Defendants refuse to take any action to stop or curtail the unlawful sales practices

     and robocalling because these practices benefit Defendants.

  106.         Plaintiff never consented to receive the calls alleged herein.

  107.         Plaintiff had no relationship with Defendants prior to the calls alleged herein.

  108.         Plaintiff received the following calls with prerecorded messages from the

     Defendants:

Call Phone
Number              Caller ID Name    Date       Time
972-210-6756        UNKNOWN            7/21/2020       6:00 PM
469-692-4030        UNKNOWN             8/4/2020     11:12 AM
713-927-7699        UNKNOWN            8/13/2020       2:36 PM
281-345-2977        UNKNOWN            8/14/2020       4:29 PM
210-282-2972        UNKNOWN            8/14/2020       4:05 PM
205-610-8159        UNKNOWN            8/21/2020       4:47 PM
940-730-8496        UNKNOWN            8/21/2020      12:17 PM
704-647-6162        UNKNOWN            8/24/2020       4:32 PM
806-757-4363        UNKNOWN             9/4/2020       3:56 PM
832-472-7039        UNKNOWN             9/4/2020      12:36 PM
937-426-2210        UNKNOWN             9/7/2020       2:17 PM
281-207-6121        UNKNOWN            9/10/2020       5:32 PM
903-837-2655        UNKNOWN            9/10/2020      12:19 PM
682-688-3921        UNKNOWN            9/10/2020      12:02 PM
214-765-8717        UNKNOWN            9/11/2020       2:54 PM
281-265-4785        UNKNOWN            9/14/2020       5:17 PM
817-782-8739        UNKNOWN            9/14/2020       3:31 PM
915-529-1748        UNKNOWN            9/14/2020     11:36 AM
915-529-1748        UNKNOWN            9/14/2020       2:17 PM
830-676-4316        UNKNOWN            9/15/2020       4:56 PM
346-352-7748        UNKNOWN            9/15/2020       1:40 PM
713-567-3761        UNKNOWN            9/16/2020       3:48 PM
214-959-6706        UNKNOWN            9/17/2020       4:03 PM
806-703-2517        UNKNOWN            9/21/2020       4:47 PM
512-768-9216        UNKNOWN            9/21/2020      12:58 PM
361-247-7305        UNKNOWN            9/22/2020       1:44 PM
817-319-2655        UNKNOWN            9/22/2020       2:19 PM
214-416-3788        UNKNOWN            9/23/2020       5:15 PM
305-964-8090        UNKNOWN            9/23/2020     11:43 AM

                                                15
       Case 3:21-cv-00071-DB Document 33 Filed 06/24/21 Page 16 of 33




214-307-6136     UNKNOWN           9/24/2020    6:37 PM
281-556-7972     UNKNOWN           9/24/2020    6:37 PM
915-548-7182     UNKNOWN           9/28/2020    5:12 PM
254-501-6868     UNKNOWN           9/28/2020    5:10 PM
281-972-2495     UNKNOWN           9/28/2020   12:57 PM
512-955-5631     UNKNOWN           9/29/2020    2:26 PM
832-444-6528     UNKNOWN           9/29/2020   12:19 PM
915-936-9836     UNKNOWN           9/30/2020    2:29 PM
915-785-8843     UNKNOWN           10/1/2020   12:40 PM
Private Number   Private Number    10/6/2020    5:42 PM
915-626-7003     UNKNOWN           10/8/2020    5:48 PM
915-440-8226     UNKNOWN          10/15/2020    2:09 PM
254-505-4019     UNKNOWN          10/16/2020    3:25 PM
210-252-2131     UNKNOWN          10/20/2020   12:52 PM
210-252-2131     UNKNOWN          10/20/2020   12:52 PM
512-350-5626     UNKNOWN          10/20/2020    4:03 PM
903-226-6712     UNKNOWN          10/22/2020    4:34 PM
903-362-5052     UNKNOWN          10/23/2020    4:34 PM
Private Number   Private Number   10/26/2020    5:39 PM
254-853-5323     UNKNOWN          10/28/2020   12:25 PM
254-640-5443     UNKNOWN          10/28/2020    5:03 PM
Private Number   Private Number   10/30/2020    3:46 PM
806-299-6966     UNKNOWN           11/2/2020   12:24 PM
972-372-2094     UNKNOWN           11/3/2020   10:54 AM
214-466-7559     UNKNOWN           11/3/2020    1:39 PM
915-474-0522     UNKNOWN           11/3/2020    4:15 PM
409-985-5338     UNKNOWN           11/4/2020   11:02 AM
915-877-7711     UNKNOWN           11/4/2020    1:51 PM
Private Number   Private Number    11/4/2020    4:09 PM
915-671-2720     UNKNOWN           11/5/2020   10:42 AM
210-460-3085     UNKNOWN           11/5/2020    3:12 PM
512-532-5559     UNKNOWN           11/5/2020    4:03 PM
281-979-4076     UNKNOWN           11/6/2020    3:36 PM
254-354-5883     UNKNOWN          11/10/2020    2:39 PM
682-312-5117     UNKNOWN          11/11/2020    1:09 PM
Private Number   Private Number   11/11/2020    5:57 PM
469-777-5412     UNKNOWN          11/12/2020    1:42 PM
Private Number   Private Number   11/12/2020    4:07 PM
Private Number   Private Number   11/13/2020    4:24 PM
210-405-8097     UNKNOWN          11/16/2020    1:53 PM
210-794-6957     Scam Likely      11/16/2020    1:57 PM
915-926-7497     UNKNOWN          11/16/2020    4:57 PM
Private Number   Private Number   11/16/2020    5:53 PM

                                          16
       Case 3:21-cv-00071-DB Document 33 Filed 06/24/21 Page 17 of 33




361-363-3341     UNKNOWN          11/18/2020   12:30 PM
832-749-8276     UNKNOWN          11/18/2020    1:36 PM
832-749-8276     UNKNOWN          11/18/2020    1:37 PM
Private Number   Private Number   11/18/2020    5:51 PM
832-231-8956     UNKNOWN          11/19/2020    1:34 PM
903-826-2851     UNKNOWN          11/23/2020    1:37 PM
210-439-3586     UNKNOWN          11/23/2020    4:16 PM
936-293-8814     UNKNOWN          11/24/2020    9:57 AM
936-410-3743     UNKNOWN          11/24/2020    2:44 PM
915-525-3901     UNKNOWN          11/25/2020   12:01 PM
469-548-3117     UNKNOWN          11/25/2020    3:33 PM
817-431-8983     UNKNOWN          11/27/2020   10:49 AM
Private Number   Private Number   11/27/2020    1:09 PM
915-731-6507     UNKNOWN          11/27/2020    3:41 PM
936-638-2445     UNKNOWN          11/30/2020   12:01 PM
915-757-2153     UNKNOWN           12/1/2020    1:11 PM
432-631-7712     UNKNOWN           12/1/2020    3:32 PM
214-445-6638     Scam Likely       12/2/2020    9:49 AM
325-232-5175     UNKNOWN           12/2/2020   12:32 PM
Private Number   Private Number    12/2/2020    5:43 PM
713-880-7566     UNKNOWN           12/3/2020   11:01 AM
682-365-2195     UNKNOWN           12/4/2020   12:13 AM
786-765-1950     UNKNOWN           12/4/2020    1:52 AM
832-407-7937     UNKNOWN           12/4/2020    3:26 PM
915-921-0693     Scam Likely       12/7/2020   11:28 AM
915-543-6184     UNKNOWN           12/7/2020   12:48 PM
830-333-4773     UNKNOWN           12/8/2020    8:08 AM
210-812-2823     UNKNOWN           12/8/2020   12:19 PM
214-639-5092     Scam Likely       12/8/2020    4:01 PM
903-381-3158     Scam Likely       12/8/2020    4:48 PM
956-276-7828     Scam Likely       12/9/2020    9:29 AM
915-938-3475     Scam Likely       12/9/2020   11:15 AM
972-698-4264     UNKNOWN           12/9/2020   12:56 PM
254-652-8744     UNKNOWN           12/9/2020    1:38 PM
915-841-8204     UNKNOWN           12/9/2020    3:17 PM
325-944-4749     UNKNOWN           12/9/2020    6:27 PM
972-294-8999     UNKNOWN          12/10/2020    1:01 PM
512-753-7541     UNKNOWN          12/11/2020   11:05 AM
830-254-4073     UNKNOWN          12/11/2020    2:19 PM
956-962-6756     UNKNOWN          12/11/2020    2:30 PM
254-625-8492     UNKNOWN          12/14/2020    9:11 AM
713-397-4678     UNKNOWN          12/14/2020    9:49 AM
806-572-7044     UNKNOWN          12/14/2020   12:27 PM

                                          17
       Case 3:21-cv-00071-DB Document 33 Filed 06/24/21 Page 18 of 33




210-536-2436   UNKNOWN       12/14/2020     2:25 PM
915-833-7438   UNKNOWN       12/15/2020     7:19 AM
210-594-2532   UNKNOWN       12/15/2020     1:35 PM
210-577-5511   UNKNOWN       12/15/2020     2:39 PM
786-650-1617   UNKNOWN       12/15/2020     2:49 PM
915-348-6832   UNKNOWN       12/15/2020     4:39 PM
936-436-7792   Scam Likely   12/15/2020     4:54 PM
972-805-7681   Scam Likely   12/15/2020     6:37 PM
972-792-8440   UNKNOWN       12/16/2020     8:44 AM
281-315-7608   UNKNOWN       12/16/2020    12:05 PM
817-960-5103   UNKNOWN       12/16/2020     5:24 PM
346-722-3299   UNKNOWN       12/17/2020     1:18 PM
361-248-3154   UNKNOWN       12/17/2020     4:55 PM
832-436-8580   Scam Likely   12/18/2020    10:58 AM
915-921-0360   UNKNOWN       12/18/2020     2:38 PM
430-360-7833   UNKNOWN       12/21/2020     5:47 PM
903-820-5251   UNKNOWN       12/22/2020    10:49 AM
972-216-7569   UNKNOWN       12/22/2020    12:16 PM
512-456-7461   UNKNOWN         1/4/2021    11:51 AM
512-456-7461   UNKNOWN         1/4/2021    11:57 AM
512-405-7812   UNKNOWN         1/5/2021     2:03 PM
903-507-6191   UNKNOWN         1/6/2021     1:58 PM
915-834-6201   UNKNOWN         1/7/2021    12:51 PM
833-571-0274   UNKNOWN         1/9/2021    10:12 AM
346-338-8387   UNKNOWN        1/12/2020     1:41 PM
682-305-3503   Scam Likely    1/12/2021     3:15 PM
903-803-2484   UNKNOWN        1/12/2021     4:09 PM
915-782-2905   UNKNOWN        1/12/2021     4:11 PM
915-268-8522   UNKNOWN        1/12/2021     6:12 PM
469-407-3550   UNKNOWN        1/14/2021    12:49 PM
713-740-2917   UNKNOWN        1/14/2021     1:04 PM
305-749-5527   UNKNOWN        1/15/2021    10:45 AM
305-749-5527   UNKNOWN        1/15/2021    11:51 AM
713-344-4460   UNKNOWN        1/15/2021     3:58 PM
469-592-5773   UNKNOWN        1/18/2021     1:02 PM
972-748-5093   Scam Likely    1/18/2021     2:29 PM
817-271-8892   UNKNOWN        1/18/2021     3:41 PM
972-748-5093   UNKNOWN        1/18/2021     5:08 PM
361-266-6415   UNKNOWN        1/18/2021     5:59 PM
214-237-5611   UNKNOWN        1/19/2021     3:29 PM
305-749-5527   UNKNOWN        1/19/2021     5:49 PM
305-749-5527   UNKNOWN        1/19/2021     5:50 PM
305-749-5527   UNKNOWN        1/19/2021     5:59 PM

                                     18
       Case 3:21-cv-00071-DB Document 33 Filed 06/24/21 Page 19 of 33




305-749-5527     UNKNOWN          1/19/2021    6:00 PM
210-656-8533     UNKNOWN          1/20/2021   12:27 PM
346-227-7158     UNKNOWN          1/20/2021    1:30 PM
305-749-5527     UNKNOWN          1/20/2021    3:56 PM
936-260-3712     UNKNOWN          1/21/2021   10:35 AM
786-650-1617     UNKNOWN          1/21/2021   12:32 PM
972-642-4908     Scam Likely      1/21/2021    1:11 PM
972-684-2554     UNKNOWN          1/21/2021    2:19 PM
903-352-2871     UNKNOWN          1/21/2021    3:59 PM
972-217-8402     UNKNOWN          1/21/2021    4:12 PM
254-377-7412     UNKNOWN          1/22/2021    2:52 PM
512-644-5599     Scam Likely      1/25/2021    1:17 PM
305-260-6695     UNKNOWN          1/25/2021    1:26 PM
305-260-6695     UNKNOWN          1/25/2021    1:26 PM
936-648-2087     UNKNOWN          1/25/2021    3:22 PM
830-547-5155     UNKNOWN          1/26/2021    3:02 PM
806-938-6102     UNKNOWN          1/27/2021    1:04 PM
817-549-4798     UNKNOWN          1/28/2021    2:36 PM
713-258-6734     UNKNOWN          1/29/2021    2:02 PM
817-228-5109     Scam Likely      1/29/2021    2:26 PM
469-623-8652     UNKNOWN          1/29/2021    4:44 PM
Private Number   Private Number    2/4/2021    4:38 PM
Private Number   Private Number    2/7/2021    5:30 PM
915-443-8619     Unknown           2/8/2021   12:20 PM
806-627-7476     Scam Likely       2/8/2021    1:48 PM
915-787-0294     Unknown           2/8/2021    5:43 PM
915-569-1411     Unknown           2/9/2021   12:25 PM
361-211-3404     Unknown          2/11/2021    3:05 PM
817-818-4510     Scam Likely      2/12/2021   11:03 AM
786-345-4966     Scam Likely      2/12/2021    2:09 PM
915-328-6596     Unknown          2/15/2021   12:33 PM
786-359-0987     Unknown          2/16/2021    1:43 PM
915-742-4255     Unknown          2/16/2021    4:37 PM
210-953-4072     Scam Likely      2/17/2021    9:11 AM
210-953-4010     Scam Likely      2/18/2021    9:51 AM
915-342-4471     Unknown          2/19/2021   12:00 PM
915-834-9865     Unknown          2/26/2021    3:37 PM
915-532-2174     Unknown           3/2/2021    4:49 PM
214-857-4324     Unknown           3/4/2021   12:02 PM
806-411-4446     Unknown           3/4/2021   12:27 PM
915-449-1961     Unknown           3/8/2021    1:05 PM
956-606-3007     Unknown           3/8/2021    5:55 PM
915-701-4343     Unknown          3/11/2021    1:26 PM

                                         19
       Case 3:21-cv-00071-DB Document 33 Filed 06/24/21 Page 20 of 33




469-948-4976       Unknown        3/11/2021        4:02 PM
915-326-4554       Unknown        3/15/2021       12:16 PM
432-200-4473       Unknown        3/15/2021       12:28 PM



PLAINTIFF RECEIVED THE FOLLOWING DIRECT DIALED SALES CALLS


Date        Time             Phone number
 11/13/2020 10:40 AM          305-964-8090
  12/2/2020 10:26 AM          305-964-8090
  2/10/2021 10:01 AM          305-964-8090
  2/16/2021   1:38 PM         305-964-8090
  2/16/2021   1:40 PM         305-964-8090
  2/18/2021   5:56 PM         305-964-8090
  2/19/2021 11:01 AM          305-964-8090
  3/24/2021   4:17 PM         305-964-8090
  3/24/2021   4:18 PM         305-964-8090
   5/3/2021   1:37 PM         305-964-8090
   5/3/2021   1:38 PM         305-964-8090

 12/15/2021     3:05 PM      786-321-0798
  1/21/2021    12:32 PM      786-321-0798
   2/9/2021     7:40 AM      786-321-0798

  1/15/2021    10:45 AM      305-749-5527
   2/3/2021     8:49 AM      305-749-5527

  1/15/2021     1:17 PM      786-741-8433
  1/29/2021     8:08 AM      786-741-8433
   4/5/2021     8:14 AM      786-741-8433
  4/21/2021    10:49 AM      786-741-8433

  1/19/2021     5:49 PM      305-749-5485
  1/19/2021     5:50 PM      305-749-5485
  1/19/2021     5:59 PM      305-749-5485
  1/19/2021     6:00 PM      305-749-5485
  1/20/2021     2:05 PM      305-749-5485
  1/20/2021     2:10 PM      305-749-5485
  1/20/2021     3:56 PM      305-749-5485
  5/18/2021     4:45 PM      305-749-5485
  5/18/2021     4:45 PM      305-749-5485
  5/21/2021     5:41 PM      305-749-5485

                                             20
      Case 3:21-cv-00071-DB Document 33 Filed 06/24/21 Page 21 of 33




 5/21/2021    5:42 PM   305-749-5485
 5/21/2021    5:47 PM   305-749-5485
 5/26/2021    5:07 PM   305-749-5485
 5/26/2021    5:07 PM   305-749-5485
 5/27/2021    9:25 AM   305-749-5485
 5/27/2021    1:07 PM   305-749-5485
 5/28/2021    4:22 PM   305-749-5485
 5/28/2021    4:22 PM   305-749-5485

12/15/2021    2:49 PM   786-650-1617
 1/21/2021   12:32 PM   786-650-1617
  2/9/2021    7:39 AM   786-650-1617

 1/25/2021    1:26 PM   305-260-6695
 1/25/2021    1:26 PM   305-260-6695

  2/1/2021    5:54 PM   786-688-7656

  2/5/2021    1:44 PM   561-666-5505

  2/8/2021   10:24 AM   772-353-3642

  2/8/2021    3:27 PM   772-494-4800

 2/12/2021    2:09 PM   786-345-4966

 2/15/2021    1:47 PM   786-359-0804

 2/16/2021    1:43 PM   786-359-0987

 2/16/2021    4:59 PM   772-248-8559

 2/19/2021    2:00 PM   772-353-3289

 2/19/2021    2:09 PM   772-675-8943

 2/26/2021    2:15 PM   786-229-3524
 2/26/2021    2:34 PM   786-229-3524
 2/26/2021    2:36 PM   786-229-3524

 2/27/2021    4:42 PM   954-847-6477

 2/15/2021    8:28 AM   305-320-4969

                                       21
       Case 3:21-cv-00071-DB Document 33 Filed 06/24/21 Page 22 of 33




 4/5/2021     8:10 AM         305-320-4969
 4/5/5021     8:11 AM         305-320-4969

 4/9/2021     8:10 PM         786-740-0136
 4/9/2021     8:19 PM         786-740-0136
4/10/2021     1:21 PM         786-740-0136
4/10/2021     1:24 PM         786-740-0136
4/10/2021     2:08 PM         786-740-0136
5/29/2021     5:55 PM         786-740-0136

4/29/2021     1:52 PM         305-760-4015
4/29/2021     1:53 PM         305-760-4015
 5/5/2021     1:24 PM         305-760-4015
5/13/2021    12:56 PM         305-760-4015
5/13/2021     5:23 PM         305-760-4015

5/27/2021     1:31 PM         305-749-5529
5/27/2021     1:32 PM         305-749-5529
5/27/2021     1:33 PM         305-749-5529




                                BASIS FOR LIABILITY

109.        Plaintiff alleges that even if Defendants claim they did not make the TCPA

violating robocalls to Plaintiff directly, Defendants are liable for the TCPA violating

robocalls under the following theories of liability: (1) Direct Liability, (2) Actual Authority,

(3) Apparent Authority, (4) Ratification, (5) Acting in Concert, and (6) Joint Enterprise.

                                      DIRECT LIABILITY

110.        Defendants’ scheme involves the use of illegal robocalling to promote their

products and services.

111.        Defendants’ practice of outsourcing its robocalling to a third-party company does

not absolve them from direct liability under the TCPA.

112.        On May 9, 2013, the FCC confirmed this principle in a Declaratory Ruling

holding that sellers may not avoid liability by outsourcing telemarking:

                                             22
       Case 3:21-cv-00071-DB Document 33 Filed 06/24/21 Page 23 of 33




             [A]llowing the seller to avoid potential liability by outsourcing its telemarketing
activities to unsupervised third parties would leave consumers in many cases without an
effective remedy for telemarketing intrusions. This would particularly be so if the
telemarketers were judgment proof, unidentifiable, or located outside the United States, as is
often the case. Even where third-party telemarketers are identifiable, solvent, and amendable
to judgment limiting liability to the telemarketer that physically places the call would make
enforcement in many cases substantially more expensive and less efficient, since consumers
(or law enforcement agencies) would be required to sue each telemarketer separately in order
to obtain effective relief. As the FTC noted, because “[s]ellers may have thousands of
‘independent’ telemarketers, suing one or a few of them is unlikely to make a substantive
difference for consumer privacy.

May 2013 FCC Ruling, 28 FCC Rcd at 6588 (¶ 37) (internal citations omitted).

                                 AGENCY ALLEGATIONS

113.       The May 2013 FCC Ruling rejected a narrow view of the TCPA liability,

including the assertion that a seller’s liability requires finding a formal agency and immediate

direction and control over the third-party who placed the telemarketing call. Id. at 6587 n.

107.

114.       Prior to conducting discovery in this litigation, due to the anonymous nature of

robocalling, Plaintiff has no way to identify the exact relationship between Defendants.

115.       However, for the purposes of TCPA liability, Plaintiff is not expected to know

this information at the pleading stage.

116.       The May 2013 Ruling states that called parties may obtain “evidence of these

kinds of relationships…through discovery, if they are not independently privy to such

information.” Id. at 6592-593 (¶ 46).

                                ACTUAL AUTHORITY

117.       Defendants authorized John Doe third-party telemarketers to generate

perspective customers. Defendants entered into contracts or agreements with third-party

telemarketers to solicit products and services. The John Doe telemarketers integration of



                                             23
       Case 3:21-cv-00071-DB Document 33 Filed 06/24/21 Page 24 of 33




robocalling into the sales process was so seamless that it appeared to an outside party like

Plaintiff that the John Doe telemarketers were the telemarketing department of the

Defendants.

118.       John Doe telemarketers were hired by the Defendants, and acted in concert

with the Defendants, which permitted Defendants to enjoy the benefits of mass robocalling

while moving the illegal activity “outside their purview.”

119.       Defendants authorized John Doe telemarketers to generate prospective customers.

Defendants hired John Doe telemarketers to promote Defendants’ products pursuant to

robocalling. Defendants’ integration of robocalling into its sales process was so seamless

that it appeared to an outside party like Plaintiff that the John Doe telemarketers were the

telemarketing department of the Defendants.

120.       Accordingly, the FCC has explained that its “rules generally establish that the

party on whose behalf a solicitation is made bears ultimate responsibility for any violations.”

See In re Rules & Regulations Implementing the TCPA, CC Docket No. 92-90, Memorandum

Opinion and Order, 10 FCC Rcd 12931, 12397 (¶ 13) (1995).

121.       In their January 4, 2008, ruling, the FCC reiterated that a company on whose

behalf a telephone call is made bears the responsibility for any violations. Id. (specifically

recognizing “on behalf of” in the context of an autodialed or prerecorded message call sent to

a consumer by a third party on another entity’s behalf under 47 U.S.C. § 227(b)).

122.       More specifically, the May 2013 FCC Ruling held that, even in the absence of

evidence of a formal contractual relationship between the seller and the telemarketer a seller

is liable for telemarketing calls if the telemarketer “has apparent (if not actual) authority” to

make the calls. 28 FCC Rcd at 6586 (¶ 34).



                                              24
       Case 3:21-cv-00071-DB Document 33 Filed 06/24/21 Page 25 of 33




123.         John Doe telemarketers solicited Plaintiff on behalf of Defendants and had actual

authority from Defendants to solicit Plaintiff by using prerecorded voice messages.

124.         The actual authority of the John Doe telemarketers will be illustrated by the

compensation paid to the John Doe telemarketers by the Defendants or the Defendants

agents.

                                APPARENT AUTHORITY

125.         The May 2013 FCC Ruling further clarifies the circumstances under which a

telemarketer has apparent authority:

          [A]pparent authority may be supported by evidence that the seller allows the outside
          entity access to information and systems that normally would be within the sellers
          exclusive control, including: access to detailed information regarding the nature and
          pricing of the seller’s products and services or to the seller’s customer information.
          The ability by the outside sales entity to enter consumer information into the seller’s
          sales or customer systems, as well as the authority to use the seller’s trade name,
          trademark and service mark may also be relevant. It may also be persuasive that the
          seller approved, wrote or reviewed the outside entity’s telemarketing scripts. Finally,
          a seller would be responsible under the TCPA for the unauthorized conduct of a third-
          party telemarketer that is otherwise authorized to market on the seller’s behalf if the
          seller knew (or reasonably should have known) that the telemarketer was violating
          TCPA on the seller’s behalf and the seller failed to take effective steps within its
          power to force the telemarketer to cease that conduct.

          28 FCC Rcd at 6592 (¶ 46).

126.         Defendants authorized John Doe telemarketers to generate prospective customers

for them.

127.         The integration of their sales efforts with robocalling by Defendants was so

seamless it appeared to Plaintiff that the John Doe telemarketers and Defendants all appeared

to be acting together as the same company.

128.         Plaintiff reasonably believed and relied upon the fact that John Doe telemarketers

received permission to sell, market, and solicit Defendants’ products.



                                              25
       Case 3:21-cv-00071-DB Document 33 Filed 06/24/21 Page 26 of 33




129.          The actual authority of the John Doe telemarketers will be illustrated by the

compensation paid to the John Doe telemarketers by the Defendants or the Defendants

agents.

                                        RATIFICATION

130.          Defendants knowingly and actively accepted business that originated through

illegal robocalls placed by John Doe telemarketers.

131.          By accepting these contracts, soliciting and executing contracts with the robocall

victims, Defendants “manifest[ed] assent or otherwise consent[ed]…to act” on behalf of John

Doe telemarketers, as described in the Restatement (Third) of Agency.

132.          Defendants ratified the John Doe telemarketers’ violations by knowingly

accepting the benefit of new customers despite that this customer was generated through

illegal sales calls.

133.          Defendants took advantage of the violations by having sales people solicit

prospective customers while turning a blind eye to the way the potential customer was

identified.

134.          Defendants ratified the John Doe Telemarketers TCPA violations by being

willfully ignorant of the violations or by being aware that such knowledge was lacking.

135.          Defendants caused John Doe telemarketers to have the actual authority of

Defendants. Restatement § 4.01 cmt. b.

                                        JOINT ENTERPRISE

136.          Defendants had tacit agreements or approved after the fact with John Doe

telemarketers for the marketing of their products pursuant to the John Doe telemarketers

illegal robocalls.



                                               26
       Case 3:21-cv-00071-DB Document 33 Filed 06/24/21 Page 27 of 33




137.       Defendants were part of a common enterprise and had a community of interest in

marketing and advertising health insurance plans form Oscar Management Corp and AM

Better.

138.       Defendants had equal right to control the conduct thereof by specifying the type

of people to be called and the questions to be asked to prospective consumers.

139.       Defendants had a duty to exercise due care when marketing their products.

140.       Defendants’ violation of the TCPA is negligence per se.

141.       Because of Defendants’ negligence, Plaintiff suffered actual and statutory

damages.

142.       Defendants are jointly and severally liable for the resulting damage caused by the

third party telemarketers TCPA-violating telephone calls.

       THE SELLERS SHOULD BE HELD LIABLE TO UPHOLD THE DETERRENT

                         EFFECT AND PURPOSE OF THE TCPA

143.       As the court ruled in Jackson v Caribbean Cruise Line, Inc., the defendant sellers

   should be held liable for their violations of the TCPA. Courts have looked at the purpose

   of the TCPA and found that not holding the sellers liable through vicarious liability

   would undermine the purpose of the TCPA.

144.       Every entity in the approved insurance plans should be deemed a beneficiary of

   the calls and held liable for damages under the TCPA under vicarious liability. Sellers are

   in the best position to monitor and police third party telemarketer’s compliance with the

   TCPA and to hold otherwise would leave consumers without an effective remedy for

   telemarketing intrusions.

                 INJURY, HARM, DAMAGES, and ACTUAL DAMAGES


                                           27
       Case 3:21-cv-00071-DB Document 33 Filed 06/24/21 Page 28 of 33




                           AS A RESULT OF THE PHONE CALLS

145.       Defendants’ calls harmed the Plaintiff by causing the very harm Congress sought

   to prevent – a “nuisance and invasion of privacy.”

146.       Defendants’ calls harmed Plaintiff by trespassing upon and interfering with

   Plaintiff’s rights and interests in Plaintiff’s cellular telephone.

147.       Defendants’ calls harmed the Plaintiff by trespassing upon and interfering with

   Plaintiff’s rights and interests in Plaintiff’s cellular telephone line.

148.       Defendants’ calls harmed the Plaintiff by intruding upon Plaintiff’s seclusion.

149.       The Plaintiff has been harmed, injured, and damaged by the calls including, but

   not limited to: reduced device storage space and reduced data plan usage, invasion of

   privacy, reduced enjoyment and usage of my cell phone, reduced battery usage, anger,

   and frustration.

                       The Plaintiff’s cell phone is a residential number

150.       The calls were to the Plaintiff’s cellular phone 915-245-4374, which is the

   Plaintiff’s personal cell phone that he uses for personal, family, and household use. The

   Plaintiff maintains no landline phones at his residence and has not done so for at least 10

   years. The Plaintiff further has his cell phone registered in his personal name, pays the

   cell phone from his personal accounts, and the phone is not primarily used for any

   business purpose.



                                              COUNT I

          Violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227 (b)

                                     (Against All Defendants)


                                              28
       Case 3:21-cv-00071-DB Document 33 Filed 06/24/21 Page 29 of 33




151.       Plaintiff incorporates the foregoing allegations as if fully set forth herein.

152.       Defendants caused telephone calls to be placed to Plaintiff’s’ cellular telephone

   without prior express written consent.

153.       Defendants’ calls were made for purposes of advertising and marketing

   Defendants’ insurance related products.

154.       The calls were made using an artificial or prerecorded voice message to the

   cellular phone of Plaintiff in violation of 47 U.S.C. § 227(b)(1)(A)(iii) and (B).

155.       As a result of their unlawful conduct, Defendants repeatedly invaded the personal

   privacy of Plaintiffs, causing Plaintiff to suffer damages and, under 47 U.S.C. §

   227(b)(3)(B), entitling Plaintiff to recover $500 in statutory damages for each violation

   and an injunction requiring Defendants to stop their unlawful calling campaigns.

156.       Plaintiff is entitled to an award of up to $1,500 in damages for each such knowing

   or willful violation. 47 U.S.C. § 227(b)(3).

                                            COUNT II

           Telemarketing Without Mandated Safeguards, 47 C.F.R. § 64.1200(d)

                                (Against All Defendants)

157.       Plaintiff realleges and incorporates by reference each and every allegation set

   forth in the preceding paragraphs.

158.        The foregoing acts and omissions of Defendants and/or their affiliates or agents

   constitute multiple violations of FCC regulations by making telemarketing solicitations

   despite lacking:




                                             29
           Case 3:21-cv-00071-DB Document 33 Filed 06/24/21 Page 30 of 33




            a.   written policy, available upon demand, for maintaining a do-not-call list, in

                 violation of 47 C.F.R. § 64.1200(d)(1) 2;

            b. training for the individuals involved in the telemarketing on the existence of and

                 use of a do-not-call list, in violation of 47 C.F.R. § 64.1200(d)(2) 3; and,

            c. in the solicitations, the name of the individual caller and the name of the person or

                 entity on whose behalf the call is being made, in violation of 47 C.F.R. §

                 64.1200(d)(4). 4

    159.         Plaintiff is entitled to an award of at least $500 in damages for each such

       violation. 47 U.S.C. § 227(c)(5)(B).

    160.         Plaintiff is entitled to an award of up to $1,500 in damages for each such knowing

       or willful violation. 47 U.S.C. § 227(c)(5).

                                             COUNT III

                   Violations of The Texas Business and Commerce Code 305.053

    161.         Plaintiff realleges and incorporates by reference each and every allegation set

       forth in the preceding paragraphs.

    162.         The foregoing acts and omissions of Defendants and/or their affiliates or agents

       constitute multiple violations of the Texas Business and Commerce Code 305.053, by

       making non-emergency telemarketing robocalls to Mr. Callier’s cellular telephone

       number without his prior express written consent in violation of 47 USC 227 et seq. The

       Defendants violated 47 USC 227(d) and 47 USC 227(d)(3) and 47 USC 227(e) by using




2
  See id. at 425 (codifying a June 26, 2003 FCC order).
3
  See id. at 425 (codifying a June 26, 2003 FCC order).
4
  See id. at 425 (codifying a June 26, 2003 FCC order
                                                   30
       Case 3:21-cv-00071-DB Document 33 Filed 06/24/21 Page 31 of 33




   an automated dialing system that does not comply with the technical and procedural

   standards under this subsection.

163.        Plaintiff is entitled to an award of at least $500 in damages for each such

   violation. Texas Business and Commerce Code 305.053(b)

164.       Plaintiff is entitled to an award of up to $1,500 in damages for each such knowing

   or willful violation. Texas Business and Commerce Code 305.053(c).

                                            COUNT IV

               Violations of The Texas Business and Commerce Code 302.101

165.       Plaintiff incorporates the foregoing paragraphs as though the same were set forth

   at length herein.

166.       §302.101 of the Texas Business & Commerce Code prohibits sells from engaging

   in telephone solicitation from a location in this state or to a purchaser located in this state

   unless the seller obtains a registration certificate from the Office of the Secretary of State

   for the business location from which the solicitation is made.

167.       Defendant violated § 302.101 of the Texas Business & Commerce Code when its

   representatives engaged in continuous and repetitive telephone solicitation of Plaintiff

   without obtaining a registration certificate from the Office of the Secretary of State.

168.       §302.302(a) of the Texas Business & Commerce Code provides that a person who

   violates this chapter is subject to a civil penalty of no more than $5000 for each violation.

   Furthermore, §302.302(d) provides that the party bringing the action is also entitled to

   recover all reasonable costs of prosecuting the action, including court costs, investigative

   costs, deposition expenses, witness fees and attorney fees.

                                      PRAYER FOR RELIEF



                                             31
            Case 3:21-cv-00071-DB Document 33 Filed 06/24/21 Page 32 of 33




       WHEREFORE, Plaintiff Brandon Callier prays for judgment against the defendants

jointly and severally as follows:

       A.       Leave to amend this Complaint to name DOESs as they are identified and to

conform to the evidence presented at trial;

       B.       A declaration that actions complained of herein by Defendants violate the TCPA

and Texas state law;

       C.       An injunction enjoining Defendants and their affiliates and agents from engaging

in the unlawful conduct set forth herein;

       D.       An award of $3000 per call in statutory damages arising from the TCPA

intentional violations jointly and severally against the corporation and individual for 204 calls.

       E.       An award of $1,500 in statutory damages per call arising from violations of the

Texas Business and Commerce code 305.053;

       F.       An award of $5000 per call in statutory damages per call arising from violation of

the Texas Business and Commerce code 302.101;

       G.       An award to Mr. Callier of damages, as allowed by law under the TCPA;

       H.       An award to Ms. Callier of interest, costs and attorneys’ fees, as allowed by law

and equity; and

       I.       Such further relief as the Court deems necessary, just, and proper.

                                     DEMAND FOR JURY TRIAL

       Please take notice Plaintiff, Brandon Callier, demands a jury trial in this case.



       Dated: June 10, 2021                   Respectfully Submitted,




                                                 32
Case 3:21-cv-00071-DB Document 33 Filed 06/24/21 Page 33 of 33




                            Brandon Callier
                            Plaintiff, Pro Se
                            6336 Franklin Trail Drive
                            El Paso, TX 79912




                              33
